Pee Cukiam:.
The only question of law presented by this appeal is whether there was evidence at the hearing before Commissioner Dorsett, sufficient to support his finding of fact that Everett Mull was an employee and not an independent contractor of the defendant, Drexel Furniture Company, with respect to the construction of the dry-kiln on which claimant was at work at the time he was injured. We are of the opinion that this question must be answered in the affirmative. Gadsden v. Craft, 173 N. C., 418, 92 S. E., 174. Claimant was, therefore, an employee of the defendant, and is entitled to compensation from the defendant and its insurance carrier, Georgia Casualty Company.
The judgment of the Superior Court affirming the award of the Industrial Commission is
Affirmed.